NUMBER 13-13-00624-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

             EX PARTE VENANCIO GARZA GARCIA
____________________________________________________________

             On appeal from the 389th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION

                Before Justices Garza, Benavides, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Venancio Garza Garcia, attempted to perfect an appeal from an order

containing findings of fact and conclusions of law and denying relief in regards to an

application for post-conviction habeas relief from a probated sentence. We dismiss the

appeal for want of jurisdiction.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent
a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The order appealed was entered on June 28, 2012. Appellant filed his notice of

appeal on October 22, 2013. On April 15, 2014, the Clerk of this Court notified appellant

that it appeared that the appeal was not timely perfected and that the appeal would be

dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s directive. Appellant has not filed a response to the Court’s directive.

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant’s notice of appeal, filed more than fifteen months after the order was

entered, was untimely, and accordingly, we lack jurisdiction over the appeal. See




                                             2
Slaton, 981 S.W.2d at 210. The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                              PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of May, 2014.




                                     3